DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 07 April 2020.
Claims 1-20 are currently pending and have been examined.

Drawings
The drawings are objected to because the text in Figure 18 and the parenthetical text in Figure 19 (i.e. the smaller text of items 1973, 1974, 1911 and 1912) are too small and the text of Figure 18 is of poor quality. Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. See 37 CFR 1.84 (p)(3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 17-20 are objected to because of the following informalities:
“datastructure” should be “data structure” or “data-structure”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a matched key generating component” in claims 1, 18 and 20.
“component” is the nonce term. See MPEP §2181(I)(A).
“matched key generating” is the functional language.
The generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
When looking to the specification to resolve the meaning of the limitation, the specification is silent as to a precise structure of the limitation. As a result, the claims are indefinite and the specification is deficient with regards to providing a proper definition of the relevant limitation as required by 35 U.S.C. §112(f).
“an order processing component” in Claims 1, 18 and 20.
“component” is the nonce term. See MPEP §2181(I)(A).
“order processing” is the functional language.
The generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
When looking to the specification to resolve the meaning of the limitation, the specification is silent as to a precise structure of the limitation. As a result, the claims are indefinite and the specification is deficient with regards to providing a proper definition of the relevant limitation as required by 35 U.S.C. §112(f).
“a matched key generating component means” in Claim 19.
“component means” is the nonce term. See MPEP §2181(I)(A).
“matched key generating” is the functional language.
The generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
When looking to the specification to resolve the meaning of the limitation, the specification is silent as to a precise structure of the limitation. As a result, the claims are indefinite and the specification is deficient with regards to providing a proper definition of the relevant limitation as required by 35 U.S.C. §112(f).
 “an order processing component means” in Claim 19.
“component means” is the nonce term. See MPEP §2181(I)(A).
“order processing” is the functional language.
The generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
When looking to the specification to resolve the meaning of the limitation, the specification is silent as to a precise structure of the limitation. As a result, the claims are indefinite and the specification is deficient with regards to providing a proper definition of the relevant limitation as required by 35 U.S.C. §112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The independent claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim limitations “matched key generating component”, “order processing component”, “matched key generating component means” and “order processing component means” in Claims 1 and 18-20 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph but are found to be indefinite under 35 U.S.C. 0167112(b) (See below). “A means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b) based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function also lacks adequate written description…” See MPEP §2181(IV).
Any remaining claims not expounded upon are rejected based on their dependency to a rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “matched key generating component”, “order processing component”, “matched key generating component means” and “order processing component means” in Claims 1 and 18-20 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. When looking to the specification to resolve the meaning of the limitation, the specification is silent as to a precise structure of the limitation. As a result, the claims are indefinite and the specification is deficient with regards to providing a proper definition of the relevant limitation as required by 35 U.S.C. §112(f). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Examiner will interpret these as computer code blocks for purposes of examination.
Any remaining claims not expounded upon are rejected based on their dependency to a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1 of the 101 Analysis:
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an apparatus, system, non-transient physical medium, and method for secret-key based counterparty matching. These are machines, an article of manufacture, and process which are within the four categories of statutory subject matter.
Step 2A Prong 1 of the 101 Analysis:
The following limitations and/or similar versions are found in claim(s) 1 and 18-20:
Claims 1 and 18-20:
“generate,…, a secret matched key associated with a security identifier;”
“convert,…, the matched key into an initializer value using a conversion calculation;”
“determine,…, a cross frequency for the security identifier;”
“generate,…, a set of cross times for the security identifier using a sequence from the random number generator and the cross frequency;”
“generate,…, a set of cross venue identifiers for the security identifier using a sequence from the random number generator and the cross frequency, wherein the cardinality of the set of cross times is equal to the cardinality of the set of cross venue identifiers;”
“obtain,…, a first order associated with the security identifier from a first counterparty;”
“determine,…, a scheduled cross time, from the set of cross times for the security identifier, for the first order;”
“determine,…, a cross venue identifier, from the set of cross venue identifiers for the security identifier, that corresponds to the scheduled cross time;”
“add,…, a first order datastructure for the first order to a set of pending orders for the security specified by the security identifier to be executed at the scheduled cross time at the venue specified by the cross venue identifier;”
“obtain,…, a second order associated with the security identifier from a second counterparty;”
“determine,…, the scheduled cross time, from the set of cross times for the security identifier, for the second order;”
“determine,…, the cross venue identifier, from the set of cross venue identifiers for the security identifier, that corresponds to the scheduled cross time;”
“add,…, a second order datastructure for the second order to the set of pending orders for the security specified by the security identifier to be executed at the scheduled cross time at the venue specified by the cross venue identifier;”
“send,…, orders in the set of pending orders for the security specified by the security identifier for execution at the venue specified by the cross venue identifier.”
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, describes commercial or legal interactions but for the recitation of generic computer components. That is, other than reciting “a memory”, “a processor”, “a matched key generating component [means]”, “an order processing component [means]”, “a non-transient physical medium storing processor-executable instructions” or “processor-implemented” nothing in the claims’ elements precludes the steps from practically describing commercial or legal interactions. For example, but for the recited computer language, the limitations in the context of this claim describes marketing or sales activities or behaviors. A marketing or sales activity is described when setting up and facilitating a cross. If a claim limitations, under their broadest reasonable interpretation, describes commercial or legal interactions but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Activity” grouping of abstract ideas. 
Dependent claim(s) 12-17 are directed to the following:
Claim(s) 12:
“…wherein the orders in the set of pending orders are sent to the venue.”
Claim(s) 13:
“select,…, a first broker dealer, from available trusted broker dealers, for the first order;”
“select,…, a second broker dealer, from available trusted broker dealers, for the second order;”
“wherein the first order, in the set of pending orders, is sent to the first broker dealer for execution at the venue, and the second order, in the set of pending orders, is sent to the second broker dealer for execution at the venue.”
Claim(s) 14:
“…wherein the first broker dealer utilizes the matched key to determine the scheduled cross time and the cross venue identifier for the first order, and wherein the second broker dealer utilizes the matched key to determine the scheduled cross time and the cross venue identifier for the second order.”
Claim(s) 15:
“…wherein the orders in the set of pending orders are sent for execution at the scheduled cross time.”
Claim(s) 16:
“…wherein the orders in the set of pending orders are sent for execution a specified amount of latency mitigation time before the scheduled cross time.”
Claim(s) 17:
“determine,…, that the first order was partially filled;”
“update,…, the first order by modifying the first order datastructure to reflect the remaining quantity to be filled;”
“determine,…, a second scheduled cross time, from the set of cross times for the security identifier, for the updated first order;”
“determine,…, a second cross venue identifier, from the set of cross venue identifiers for the security identifier, that corresponds to the second scheduled cross time;”
“add,…, the modified first order datastructure for the updated first order to a second set of pending orders for the security specified by the security identifier to be executed at the second scheduled cross time at the venue specified by the second cross venue identifier;”
“send,…, orders in the second set of pending orders for the security specified by the security identifier for execution at the venue specified by the second cross venue identifier.”
These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to certain methods of organizing human activity which include commercial and legal interactions such as marketing or sales activities or behaviors. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claim(s) 2-11 include the following limitations which are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements:
Claim 2:
“…wherein the matched key is generated using a set of client keys that includes a client key from the first counterparty and the second counterparty.”
Claim 3:
“…wherein the matched key is an individual key for the security identifier.”
Claim 4:
“…wherein the matched key is a derived key for the security identifier generated based on a master matched key utilized for a specified duration.”
Claim 5:
“…wherein the derived key is converted into the initializer value using a concatenation method.”
Claim 6:
“…wherein the derived key is converted into the initializer value using a modulo sum method.”
Claim 7:
“…wherein the initializer value is an integer value.”
Claim 8:
“…wherein the cross times are generated to provide one cross time per minute.”
Claim 9:
“…wherein the cross times are generated using exponential distribution between time.”
Claim 10:
“…wherein the set of cross times for the security identifier is ordered in ascending order, and wherein the scheduled cross time is the next available cross time, from the set of cross times for the security identifier, at the time of obtaining the first order.”
Claim 11:
“…wherein the venue is one of a stock exchange, a dark pool.”
Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Step 2A prong 2 and Step 2B for these limitations therefore are the same as for the independent claims.
Accordingly, the claims recite an abstract idea.
	
Step 2A Prong 2 of the 101 Analysis:
This judicial exception is not integrated into a practical application. In particular, the independent claim(s) recite the following additional elements:
Claim 1:
“a memory;”
“a matched key generating component,”
“an order processing component;”
“a processor disposed in communication with the memory, and configured to issue a plurality of processing instructions from the component collection stored in the memory, wherein the processor issues instructions from the matched key generating component, stored in the memory,”
Claims 1 and 18-20:
“set,…, a random generator seed of a random number generator to the initializer value;”
The computer components (memory, processor, components) are recited at a high level of generality (i.e. as a generic processor, generic storage, and generic computing components) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
The setting step(s) are recited at a high-level of generality (i.e., as generally setting a seed) such that they amounts to no more than mere data gathering or outputting which is adding insignificant extra-solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
The dependent claims contain no additional elements.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims are directed to an abstract idea.
Step 2B of the 101 Analysis:
The computer components and component means (i.e. computer code blocks) (see 112(b) rejection above) mentioned above are not described in further detail within the applicant' s specification. Therefore examiner must interpret these elements as generic computer components.
The computer components mentioned above are disclosed in applicant’s specification. The processor is described (See paragraph [0162] of the specification) as: The CPU may be a microprocessor such as: AMD's Athlon®, Duron® and/or Opteron®; Apple's® A series of processors (e.g., A5, A6, A7, A8, etc.); ARM's® application, embedded and secure processors; IBM® and/or Motorola's DragonBall® and PowerPC®; IBM's® and Sony's® Cell processor; Intel's® 80X86 series (e.g., 80386, 80486), Pentium®, Celeron®, Core (2) Duo®, i series (e.g., i3, i5, i7, etc.), Itanium®, Xeon®, and/or XScale®; Motorola's® 680X0 series (e.g., 68020, 68030, 68040, etc.); and/or the like processor(s). The memory is described (See paragraph [0161]) as: “…a memory 1929 (e.g., a read only memory (ROM) 1906, a random access memory (RAM) 1905, etc.)” Therefore by applicant’s own admission these components are generic computer components.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in Step 2A Prong 2 amount to no more than mere instructions to implement the judicial exception on a computer or no more than mere data gathering or data outputting which only adds insignificant extra solution activity to the judicial exception. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Adding insignificant extra-solution activity cannot provide an inventive concept when the activities are well-understood routine and conventional. The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner: 
(for setting a seed of a random number generator) Performing repetitive calculations, (See MPEP § 2106.05(d)(II)).
The claims are not patent eligible.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

1. A prior art search was performed but Examiner has determined that the claims would be non-obvious over the cited prior art. What follows is a discussion of the closest prior art examiner could find.
Barnet-lamb et al. (WO 2014/210311 A1) as both the closest reference and the closest foreign reference examiner could find discloses executing trade orders by applying random time delays and generating a queue using said time delays.
Asharov et al. (US 2021/0174441 A1) discloses matching clients using shared random numbers.
Walden et al. (US 2020/0104854 A1) discloses matching orders using private and public keys.
Wilkins et al. (US 10,552,829 B2) discloses matching encrypted orders based on their assigned priority.
Massacci et al. (US 2019/0244290 A1) discloses the usage of random number generators to generate private parameters.
Gastineau et al. (US 7,496,531 B1) discloses using numbers drawn randomly from a probability distribution in order to publish net asset value proxies.
Taylor et al. (US 10,037,568 B2) discloses matching buyers to sellers using instrument keys and seeding validation checks.
Camenisch et al. (US 2009/0313172 A1) discloses matching buyers and sellers in anonymous electronic markets.
Carlone (“High Frequency Trading An Analysis Regarding Volatility And Liquidity Starting From A Base Case Of Algorithms And A Dedicated Software Architecture”) as the closest NPL examiner could find discloses a reference architecture for high frequency trading application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H./Examiner, Art Unit 3691  

/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691